United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU MCA REGIONAL OFFICE
NEW YORK, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1220
Issued: March 17, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2021 appellant filed a timely appeal from a July 15, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1

5 U.S.C. § 8101 et seq.

2

The Board notes that, following the July 15, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

1

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted February 27, 2021 employment incident.
FACTUAL HISTORY
On March 2, 2021 appellant, then a 59-year-old miscellaneous clerk, filed a traumatic
injury claim (Form CA-1) alleging that on February 27, 2021 she bruised her right knee and
overextended her right arm when she slipped and fell on ice when she leaned over to place a notice
on the door, while in the performance of duty. On the reverse side of the claim form, appellant’s
supervisor acknowledged that she was injured in the performance of duty. Appellant stopped work
on February 27, 2021 and returned to work on February 28, 2021.
In a development letter dated March 5, 2021, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of additional evidence was necessary to establish her claim
and provided a questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
On March 25, 2021 appellant submitted a March 22, 2021 response to OWCP’s
development questionnaire. She attested that she was placing a notice on the garage door when
she slipped and fell on ice. Appellant felt a sharp pain in her right kneecap and right upper arm
and subsequently notified her supervisor and sought medical care. She also attested that she did
not have similar disability or symptoms prior to her fall.
Appellant submitted a medical report dated February 27, 2021 from Dr. Julie Stein, a
Board-certified family medicine specialist. Dr. Stein related that appellant was seen for knee pain
after a fall.
OWCP received two x-ray reports dated February 27, 2021 from Dr. Reed Thomas, an
internist and pulmonary disease specialist, which found no fracture in appellant’s knees or right
humerus.
Appellant submitted the first page of a four-page after-visit summary dated March 8, 2021,
which reflected that she was seen that day by Dr. Cyril Kozak, a Board-certified family practice
specialist. The document indicated that “issues were addressed: contusion of right knee,
subsequent encounter; and muscle strain of right upper arm, subsequent.”
By decision dated April 6, 2021, OWCP accepted that the February 27, 2021 employment
incident occurred, as alleged, but denied appellant’s claim, finding that she had not submitted
medical evidence containing a medical diagnosis in connection with her accepted employment
incident. It concluded, therefore, that the requirements had not been met to establish an injury as
defined by FECA.
On April 12, 2021 appellant requested reconsideration of OWCP’s April 6, 2021 decision.
In support of her claim, she submitted a report dated February 27, 2021 from Dr. Joyce Burton, an
osteopath specializing in internal medicine. Dr. Burton related that appellant slipped on ice and
fell on her right knee with her arm out in front of her. She diagnosed knee pain.
2

By decision dated July 15, 2021, OWCP denied modification of its April 6, 2021 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
There are two components involved in establishing fact of injury. The first co mponent to be
established is that the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time and place, and in the manner alleged. The second
component is whether the employment incident caused a personal injury and can be established
only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9

3

Id.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted February 27, 2021 employment incident.
In support of her claim, appellant submitted February 27, 2021 reports from Dr. Stein and
Dr. Burton, who diagnosed right knee pain. The Board has held that pain is a symptom and not a
compensable medical diagnosis. 10 These reports are, therefore, insufficient to establish a diagnosis
causally related to the accepted employment incident.
The first page of four-page after-visit summary dated March 8, 2021 indicated that
Dr. Kozak addressed appellant’s issues of right knee contusion and muscle strain of the right upper
arm. It, however, did not offer a diagnosis. The Board has held that medical evidence lacking a
firm diagnosis is of no probative value.11 Therefore, this document has no probative value and is
insufficient to establish a diagnosis causally related to the accepted employment incident.
OWCP also received diagnostic test reports. The Board has held, however, that diagnostic
test reports, standing alone, lack probative value as they do not provide an opinion on causal
relationship between the employment incident and a diagnosed condition.12 These reports are,
therefore, insufficient to establish appellant’s claim.
As there is no medical evidence of record establishing a diagnosed medical condition
causally related to the accepted February 27, 2021 employment incident, the Board finds that
appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted February 27, 2021 employment incident.

10

A.G., Docket No. 20-1319 (issued May 19, 2021); T.S., Docket No. 20-0343 (issued July 15, 2020).

11

L.T., Docket No. 20-0582 (issued November 15, 2021); W.G., Docket No. 20-0439 (issued July 13, 2020); R.L.,
Docket No. 20-0284 (issued June 30, 2020); P.C., Docket No. 18-0167 (issued May 7, 2019).
12

See W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 17, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

